Exhibit 23.1 James Stafford James Stafford, Inc. Chartered Accountants Suite 350 – 1111 Melville Street Vancouver, British Columbia Canada V6E 3V6 Telephone +1 Facsimile +1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the heading “Experts” and to the use in this Registration Statement on Form S-1/A Amendment #1 of our report dated 3 December 2010 related to the financial statements of Eternity Healthcare Inc., which appears in such Registration Statement. /s/ James Stafford Chartered Accountants Vancouver, Canada 6 April 2011
